Exhibit 99.1 As further discussed in Note 6 of the Notes to Consolidated Financial Statements, we entered into an agreement with PSCo, to sell 100% of our ownership interests in Blue Spruce and Rocky Mountain on April 2, 2010. Accordingly, our consolidated financial information for the three years ended December 31, 2009, 2008 and 2007 have been recast to present the results of operations of Blue Spruce and Rocky Mountain as discontinued operations. Information in our 2009 Form 10-K is generally stated as of December31, 2009 and this filing does not reflect any subsequent information or events, other than to report the results of operations for Blue Spruce and Rocky Mountain as discontinued operations.Information contained in this Exhibit 99.1 should be read in conjunction with our 2009 Form 10-K and our filings made with the SEC subsequent to the filing of our 2009 Form 10-K. . DEFINITIONS As used in this Report, the following abbreviations and terms have the meanings as listed below. Additionally, the terms “Calpine,” “we,” “us” and “our” refer to Calpine Corporation and its consolidated subsidiaries, unless the context clearly indicates otherwise. For clarification, for the period from December20, 2005, through February7, 2008, such terms do not include the Canadian Debtors and other foreign subsidiaries that were deconsolidated as of the Petition Date. The term “Calpine Corporation” refers only to Calpine Corporation and not to any of its subsidiaries. Unless and as otherwise stated, any references in this Report to any agreement means such agreement and all schedules, exhibits and attachments in each case as amended, restated, supplemented or otherwise modified to the date of filing this Report. ABBREVIATION DEFINITION 2009 Form 10-K Calpine Corporation’s Annual Report on Form 10-K for the year ended December 31, 2009, filed with the SEC on February 25, 2010 Acadia PP Acadia Power Partners, LLC Adjusted EBITDA EBITDA as adjusted for the effects of (a) impairment charges, (b) reorganization items, (c) major maintenance expense, (d) operating lease expense, (e) any non-cash realized gains on derivatives and any unrealized gains or losses on commodity derivative mark-to-market activity, (f) adjustments to reflect only the Adjusted EBITDA from our unconsolidated investments, (g) claim settlement income, (h) stock-based compensation expense (income), (i) non-cash gains or losses on sales or dispositions of assets, (j) non-cash gains and losses from intercompany foreign currency translations, (k) any gains or losses on the repurchase or extinguishment of debt (l) Adjusted EBITDA from our discontinued operations and (m) any other extraordinary, unusual or non-recurring items AOCI Accumulated Other Comprehensive Income Aries Power Plant MEP Pleasant Hill, LLC Auburndale Auburndale Holdings, LLC Average availability Represents the total hours during the period that our plants were in-service or available for service as a percentage of the total hours in the period Average capacity Factor, excluding peakers The average capacity factor (excluding peakers) is a measure of total actual generation as a percent of total potential generation. It is calculated by dividing (a)total MWh generated by our power plants (excluding peakers) by (b)the product of multiplying (i)the average total MW in operation during the period by (ii)the total hours in the period Bankruptcy Code U.S. Bankruptcy Code BLM Bureau of Land Management of the U.S. Department of the Interior Blue Spruce Blue Spruce Energy Center LLC, an indirect, wholly owned subsidiary that owns Blue Spruce Energy Center, a 310 MW natural gas-fired peaker power plant located in Aurora, Colorado Btu British thermal unit(s), a measure of heat content CalGen Calpine Generating Company, LLC CalGen Secured Debt Collectively the: CalGen First Lien Debt comprised of (a) $235,000,000 First Priority Secured Floating Rate Notes Due 2009, (b) $600,000,000 First Priority Secured Institutional Term Loans Due 2009, and (c) $200,000,000 First Priority Revolving Loans issued on or about March 23, 2004; CalGen Second Lien Debt comprised of (a) $640,000,000 Second Priority Secured Floating Rate Notes Due 2010, and (b) $100,000,000 Second Priority Secured Institutional Term Loans Due 2010; and CalGen Third Lien Debt. In each case, issued by CalGen or CalGen and CalGen Finance Corp. and repaid on March29, 2007 CalGen Third Lien Debt Together, the $680,000,000 Third Priority Secured Floating Rate Notes Due 2011, issued by CalGen and CalGen Finance Corp.; and the $150,000,/2% Third Priority Secured Notes Due 2011, issued by CalGen and CalGen Finance Corp., in each case repaid on March29, 2007 Calpine Debtors The U.S. Debtors and the Canadian Debtors ABBREVIATION DEFINITION Calpine Equity Incentive Plans Collectively, the MEIP and the DEIP, which provide for grants of equity awards to Calpine employees and non-employee members of Calpine’s Board of Directors Canadian Court The Court of Queen’s Bench of Alberta, Judicial District of Calgary Canadian Debtors The subsidiaries and affiliates of Calpine Corporation that were granted creditor protection under the CCAA in the Canadian Court Canadian Effective Date February8, 2008, the date on which the Canadian Court ordered and declared that the Canadian Debtors’ proceedings under the CCAA were terminated Canadian Settlement Agreement Settlement Agreement dated as of July24, 2007, by and between Calpine Corporation, on behalf of itself and its U.S. subsidiaries, Calpine Canada Energy Ltd., Calpine Canada Power Ltd., Calpine Canada Energy Finance ULC, Calpine Energy Services Canada Ltd., Calpine Canada Resources Company, Calpine Canada Power Services Ltd., Calpine Canada Energy Finance II ULC, Calpine Natural Gas Services Limited, 3094479 Nova Scotia Company, Calpine Energy Services Canada Partnership, Calpine Canada Natural Gas Partnership, Calpine Canadian Saltend Limited Partnership and HSBC Bank USA, National Association, as successor indenture trustee Cap-and-trade A government imposed GHG emissions reduction program that would place a cap on the amount of GHG emissions that can be emitted from certain sources, such as power plants. In its simplest form, the cap amount is set as a reduction from the total emissions during a base year and for each year over a period of years the cap amount would be reduced to achieve the targeted overall reduction by the end of the period. Allowances or credits for emissions in an amount equal to the cap would be issued or auctioned to companies with facilities, permitting them to emit up to a certain amount of GHG during each applicable period. After allowances have been distributed or auctioned, they can be transferred, or traded Cash Collateral Order Second Amended Final Order of the U.S. Bankruptcy Court Authorizing Use of Cash Collateral and Granting Adequate Protection, dated February24, 2006 as modified by orders of the U.S. Bankruptcy Court dated June21, 2006, July12, 2006, October25, 2006, November15, 2006, December20, 2006, December28, 2006, January17, 2007, and March1, 2007 CCAA Companies’ Creditors Arrangement Act (Canada) CCFC Calpine Construction Finance Company, L.P. CCFC Finance CCFC Finance Corp. CCFC Guarantors Hermiston Power LLC and Brazos Valley Energy LLC, wholly owned subsidiaries of CCFC CCFC New Notes The $1.0 billion aggregate principal amount of 8.0% Senior Secured Notes due 2016 issued May19, 2009, by CCFC and CCFC Finance CCFC Old Notes The $415 million total aggregate principal amount of Second Priority Senior Secured Floating Rate Notes Due 2011 issued by CCFC and CCFC Finance, comprising $365 million aggregate principal amount issued August14, 2003, and $50 million aggregate principal amount issued September25, 2003, and redeemed on June18, 2009 CCFC Refinancing The issuance of the CCFC New Notes on May19, 2009, pursuant to Rule144A and RegulationS under the Securities Act, and the related transactions including repayment of the CCFC Term Loans and the redemption of the CCFC Old Notes and CCFCP Preferred Shares CCFC Term Loans The $385 million First Priority Senior Secured Institutional Term Loans due 2009 borrowed by CCFC under the Credit and Guarantee Agreement, dated as of August14, 2003, among CCFC, the guarantors party thereto, and Goldman Sachs Credit Partners L.P., as sole lead arranger, sole bookrunner, administrative agent and syndication agent, and repaid on May19, 2009 CCFCP CCFC Preferred Holdings, LLC CCFCP Preferred Shares The $300 million of six-year redeemable preferred shares due 2011 issued by CCFCP and redeemed on or before July1, 2009 CDWR California Department of Water Resources CES Calpine Energy Services, L.P. Chapter11 Chapter11 of the Bankruptcy Code CO2 Carbon dioxide ii ABBREVIATION DEFINITION Cogeneration Using a portion or all of the steam generated in the power generating process to supply a customer with steam for use in the customer’s operations Commodity Collateral Revolver Commodity Collateral Revolving Credit Agreement, dated as of July8, 2008, among Calpine Corporation as borrower, Goldman Sachs Credit Partners L.P., as payment agent, sole lead arranger and sole bookrunner, and the lenders from time to time party thereto Commodity expense The sum of our expenses from fuel and purchased energy expense, fuel transportation expense, transmission expense and cash settlements from our marketing, hedging and optimization activities that are included in our mark-to-market activity in fuel and purchased energy expense, but excludes the unrealized portion of our mark-to-market activity Commodity Margin Non-GAAP financial measure that includes power and steam revenues, sales of purchased power and natural gas, capacity revenue, REC revenue, sales of surplus emission allowances, transmission revenue and expenses, fuel and purchased energy expense, RGGI compliance costs, and cash settlements from our marketing, hedging and optimization activities that are included in mark-to-market activity, but excludes the unrealized portion of our mark-to-market activity and other revenues Commodity revenue The sum of our revenues from power and steam sales, sales of purchased power and natural gas, capacity revenue, REC revenue, sales of surplus emission allowances, transmission revenue, and cash settlements from our marketing, hedging and optimization activities that are included in our mark-to-market activity in operating revenues but excludes the unrealized portion of our mark-to-market activity Company Calpine Corporation, a Delaware corporation, and subsidiaries Confirmation Order The order of the U.S. Bankruptcy Court entitled “Findings of Fact, Conclusions of Law, and Order Confirming Sixth Amended Joint Plan of Reorganization Pursuant to Chapter11 of the Bankruptcy Code,” entered December19, 2007, confirming the Plan of Reorganization pursuant to section 1129 of the Bankruptcy Code Convertible Senior Notes Collectively, Calpine Corporation’s 4% Contingent Convertible Notes Due 2006, Contingent Convertible Notes Due 2014, 73/4% Contingent Convertible Notes Due 2015 and 43/4% Contingent Convertible Senior Notes Due 2023, all of which were terminated and settled with reorganized Calpine Corporation common stock on the Effective Date CPUC California Public Utilities Commission Creed Creed Energy Center, LLC Deer Park Deer Park Energy Center Limited Partnership DEIP Calpine Corporation 2008 Director Incentive Plan, which provides for grants of equity awards to non-employee members of Calpine’s Board of Directors DIP Debtor-in-possession DIP Facility The Revolving Credit, Term Loan and Guarantee Agreement, dated as of March29, 2007, among Calpine Corporation, as borrower, certain of Calpine Corporation’s subsidiaries, as guarantors, the lenders party thereto, and Credit Suisse, as administrative agent and collateral agent, and the other agents, arrangers and bookrunners named therein Disclosure Statement Disclosure Statement for the U.S. Debtors’ Joint Plan of Reorganization Pursuant to Chapter11 of the Bankruptcy Code filed by the U.S. Debtors with the U.S. Bankruptcy Court on June20, 2007, as amended, modified or supplemented through the filing ofour 2009 Form 10-Kpursuant to the Plan of Reorganization EBITDA Earnings before interest, taxes, depreciation and amortization Effective Date January31, 2008, the date on which the conditions precedent enumerated in the Plan of Reorganization were satisfied or waived and the Plan of Reorganization became effective Emergence Date Market Capitalization The weighted average trading price of Calpine Corporation’s common stock over the 30-day period following the date on which it emerged from Chapter 11 bankruptcy protection, as defined in and calculated pursuant to Calpine Corporation’s amended and restated certificate of incorporation and reported in its Current Report on Form 8-K filed with the SEC on March25, 2008 EPA U.S. Environmental Protection Agency Exchange Act U.S. Securities Exchange Act of 1934, as amended FDIC U.S. Federal Deposit Insurance Corporation iii ABBREVIATION DEFINITION First Lien Credit Facility Credit Agreement, dated as of January31, 2008, as amended by the First Amendment to Credit Agreement and Second Amendment to Collateral Agency and Intercreditor Agreement, dated as of August 20, 2009, among Calpine Corporation, as borrower, certain subsidiaries of the Company named therein, as guarantors, the lenders party thereto, Goldman Sachs Credit Partners L.P., as administrative agent and collateral agent, and the other agents named therein First Lien Facilities Together, our First Lien Credit Facility and $300 million Bridge Loan Agreement dated January 31, 2008 repaid on March 6, 2008 First Lien Notes $1.2 billion aggregate principal amount of 7 1/4% senior secured notes due 2017 issued October21, 2009, in exchange for a like principal amount of term loans under the First Lien Credit Facility First Priority Notes 95/8% First Priority Senior Secured Notes Due 2014, repaid in May and June 2006 Fremont Fremont Energy Center, LLC GAAP Generally accepted accounting principles GE General Electric International, Inc. GEC Collectively, Gilroy Energy Center, LLC, Creed and Goose Haven Geysers Assets Our geothermal power plant assets, including our steam extraction and gathering assets, located in northern California consisting of 15 operating power plants and one plant not in operation GHG Greenhouse gas(es), primarily CO2 , and including methane (CH4 ), nitrous oxide (N2 O), sulfur hexafluoride (SF6 ), hydrofluorocarbons (HFCs) and perfluorocarbons (PFCs) Gilroy Calpine Gilroy Cogen, L.P. Goose Haven Goose Haven Energy Center, LLC Greenfield LP Greenfield Energy Centre LP Heat Rate(s) A measure of the amount of fuel required to produce a unit of power Hillabee Hillabee Energy Center, LLC IRC Internal Revenue Code ISO Independent System Operator(s) ISO NE ISO New England Knock-in Facility Letter of Credit Facility Agreement, dated as of June25, 2008, among Calpine Corporation as borrower and Morgan Stanley Capital Services Inc., as issuing bank which matured on June 30, 2009 KWh Kilowatt hour(s), a measure of power produced LIBOR London Inter-Bank Offered Rate LSTC Liabilities subject to compromise LTSA(s) Long-Term Service Agreement(s) Market Capitalization As of any date, Calpine Corporation’s then market capitalization calculated using the rolling 30-day weighted average trading price of Calpine Corporation’s common stock, as defined in and calculated in accordance with the Calpine Corporation amended and restated certificate of incorporation Market Heat Rate(s) The regional power price divided by the corresponding regional natural gas price MEIP Calpine Corporation 2008 Equity Incentive Plan, which provides for grants of equity awards to Calpine employees and non-employee members of Calpine’s Board of Directors Metcalf Metcalf Energy Center, LLC MMBtu Million Btu MW Megawatt(s), a measure of plant capacity MWh Megawatt hour(s), a measure of power produced NOL(s) Net operating loss(es) NYISO New York ISO NYMEX New York Mercantile Exchange iv ABBREVIATION DEFINITION NYSE New York Stock Exchange OCI Other Comprehensive Income OMEC Otay Mesa Energy Center, LLC Original DIP Facility The Revolving Credit, Term Loan and Guarantee Agreement, dated as of December22, 2005, as amended on January26, 2006, and as amended and restated by the Amended and Restated Revolving Credit, Term Loan and Guarantee Agreement, dated as of February23, 2006, among Calpine Corporation, as borrower, the guarantors party thereto, the lenders from time to time party thereto, Deutsche Bank Trust Company Americas, as administrative agent for the First Priority Lenders, General Electric Capital Corporation, as Sub-Agent for the Revolving Lenders, Credit Suisse, as administrative agent for the Second Priority Term Lenders and the other agents named therein, refinanced in March 2007 with the DIP Facility OTC Over-the-Counter Panda Panda Energy International, Inc., and related party PLC II, LLC PCF Power Contract Financing, L.L.C. PCF III Power Contract Financing III, LLC Petition Date December20, 2005 PG&E Pacific Gas & Electric Company PJM Pennsylvania-New Jersey-Maryland Interconnection Plan of Reorganization Sixth Amended Joint Plan of Reorganization Pursuant to Chapter11 of the Bankruptcy Code filed by the U.S. Debtors with the U.S. Bankruptcy Court on December19, 2007, as amended, modified or supplemented through the filing of our 2009 Form 10-K Pomifer Pomifer Power Funding, LLC, a subsidiary of Arclight Energy Partners Fund I, L.P. PPA(s) Any term power purchase agreement or other contract for a physically settled sale (as distinguished from a financially settled future, option or other derivative or hedge transaction) of any power product, including power, capacity and/or ancillary services, in the form of a bilateral agreement or a written or oral confirmation of a transaction between two parties to a master agreement, including sales related to a tolling transaction in which the purchaser provides the fuel required by us to generate such power and we receive a variable payment to convert the fuel into power and steam PSCo Public Service Company of Colorado, a wholly owned subsidiary of Xcel, Inc. PSM Power Systems Manufacturing, LLC REC(s) Renewable energy credit(s) Reserve margin(s) The measure of how much the total generating capacity installed in a region exceeds the peak demand for power in that region RGGI Regional Greenhouse Gas Initiative RMR Contract(s) Reliability Must Run contract(s) RockGen RockGen Energy LLC RockGen Owner Lessors Collectively, RockGen OL-1, LLC; RockGen OL-2, LLC; RockGen OL-3, LLC and RockGen OL-4, LLC Rocky Mountain Rocky Mountain Energy Center, LLC, an indirect, wholly owned subsidiary that owns Rocky Mountain Energy Center, a 621 MW combined-cycle, natural gas-fired power plant located in Keenesburg, Colorado Rosetta Rosetta Resources Inc. SDG&E San Diego Gas & Electric Company SEC U.S. Securities and Exchange Commission Second Circuit U.S. Court of Appeals for the Second Circuit Second Priority Debt Collectively, Calpine Corporation’s Second Priority Senior Secured Floating Rate Notes Due 2007, 81/2% Second Priority Senior Secured Notes Due 2010, 83/4% Second Priority Senior Secured Notes Due 2013 and 97/8% Second Priority Senior Secured Notes Due2011 and Second Priority Senior Secured Term Loans Due2007; all of which were repaid on the Effective Date Securities Act U.S. Securities Act of 1933, as amended Spark spread(s) The difference between the sales price of power per MWh and the cost of fuel to produce it v ABBREVIATION DEFINITION Steam Adjusted Heat Rate The adjusted Heat Rate for our natural gas-fired power plants, excluding peakers, calculated by dividing (a) the fuel consumed in Btu reduced by the net equivalent Btu in steam exported to a third party by (b) the KWh generated. Steam Adjusted Heat Rate is a measure of fuel efficiency, so the lower our Steam Adjusted Heat Rate, the lower our cost of generation Steamboat Calpine Steamboat Holdings, LLC, an indirect, wholly owned subsidiary of Calpine Corporation Steamboat Amended Credit Facility The Amended and Restated Credit Agreement dated November 24, 2009 between Steamboat, as borrower, the lenders named therein, Calyon New York Branch as lead arranger, co-book runner, administrative agent, collateral agent and Security Fund LC issuer and the other agents, bookrunners and agents named therein amending and restating the Credit Agreement, dated as of February 25, 2005, among the parties as defined therein ULC I Calpine Canada Energy Finance ULC ULC II Calpine Canada Energy Finance II ULC Unsecured Notes Collectively, Calpine Corporation’s 77/8% Senior Notes due 2008, 73/4% Senior Notes due 2009, 85/8% Senior Notes due 2010 and 81/2% Senior Notes due 2011, which constitute a portion of Calpine Corporation’s Unsecured Senior Notes all of which were terminated and settled with Calpine Corporation common stock on the Effective Date Unsecured Senior Notes Collectively, Calpine Corporation’s 75/8% Senior Notes due 2006, 101/2% Senior Notes due 2006, 83/4% Senior Notes due 2007, 77/8% Senior Notes due 2008, 73/4% Senior Notes due 2009, 85/8% Senior Notes due 2010 and 81/2% Senior Notes due 2011, all of which were terminated and settled with Calpine Corporation common stock on the Effective Date U.S. Bankruptcy Court U.S. Bankruptcy Court for the Southern District of New York U.S. Debtor(s) Calpine Corporation and each of its subsidiaries and affiliates that have filed voluntary petitions for reorganization under Chapter11 of the Bankruptcy Code in the U.S. Bankruptcy Court, which matters are being jointly administered in the U.S. Bankruptcy Court under the caption In re Calpine Corporation, et al., Case No.05-60200 (BRL) VAR Value-at-risk VIE(s) Variable interest entity(ies) Whitby Whitby Cogeneration Limited Partnership WP&L Wisconsin Power & Light Company vi Item6. Selected Financial Data SELECTED CONSOLIDATED FINANCIAL DATA Years Ended December31, (in millions, except earnings (loss) per share) Statement of Operations data: Operating revenues $ Income (loss) before discontinued operations attributable to Calpine(1) $ $ ) $ $ ) $ ) Discontinued operations, net of tax, attributable to Calpine 35 36 27 8 ) Net income (loss) attributable to Calpine(1) $ $ 10 $ $ ) $ ) Basic earnings (loss) per common share(2) : Income (loss) before discontinued operations attributable to Calpine (1) $ $ ) $ $ ) $ ) Discontinued operations, net of tax, attributable to Calpine ) Net income (loss) per common share attributable to Calpine(1) $ ) $ ) Diluted earnings (loss) per common share(2) : Income (loss) before discontinued operations attributable to Calpine (1) $ $ ) $ $ ) $ ) Discontinued operations, net of tax, attributable to Calpine ) Net income (loss) per common share attributable to Calpine(1) $ ) $ ) Balance Sheet data(3) : Total assets $ Short-term debt and capital lease obligations(4) Long-term debt and capital lease obligations(4)(5) Liabilities subject to compromise(5) — — As a result of our Chapter11 and CCAA filings, for the year ended December31, 2005, we recorded $5.0 billion of reorganization items primarily related to the provisions for expected allowed claims, impairment of our Canadian subsidiaries, guarantees, write-off of unamortized deferred financing costs and losses on terminated contracts. During 2007, we were released from a portion of our direct and indirect Canadian guarantee of the ULC I notes, ULC II notes and redundant Canadian claims and recorded a $4.1 billion credit for the reversal of these redundant claims. Although earnings (loss) per share information for the years ended December31, 2007, 2006 and 2005 is presented, it is not comparable to the information presented for the years ended December31, 2009 and 2008, due to the changes in our capital structure on the Effective Date, which also included termination of all outstanding convertible securities. See Note16 of the Notes to Consolidated Financial Statements regarding certain “plan effect” adjustments to our Consolidated Balance Sheet as of the Effective Date. As a result of our Chapter11 filings, we reclassified approximately $5.1 billion of long-term debt and capital lease obligations to short-term at December31, 2006 and 2005, as our Chapter11 filings constituted events of default or otherwise triggered repayment obligations for the Calpine Debtors and certain Non-Debtor entities. We classified our long-term debt and capital lease obligations at December31, 2007, based upon the refinanced terms of our First Lien Facilities. LSTC included unsecured and under secured liabilities incurred prior to the Petition Date and excluded liabilities that are fully secured or liabilities of our subsidiaries or affiliates that did not make Chapter11 filings and other approved payments such as taxes and payroll. As a result of our Chapter11 filings, we reclassified approximately $7.5 billion of long-term debt to LSTC at December31, 2005. We subsequently reclassified $3.7 billion from LSTC back to long-term debt based upon the terms of our Plan of Reorganization at December31, 2007. See Note16 of the Notes to Consolidated Financial Statements for more information. 1 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Information This Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with our accompanying Consolidated Financial Statements and related notes. See the cautionary statement regarding forward-looking statements on page 1 of this Report for a description of important factors that could cause actual results to differ from expected results. See also Item1A. “Risk Factors” included in our 2009 Form 10-K. INTRODUCTION AND OVERVIEW Our Business We are the largest independent wholesale power company in the U.S. measured by power produced. We own and operate natural gas-fired and geothermal power plants in North America and have a significant presence in major competitive power markets in the U.S., including California and Texas, and to a lesser extent, in the competitive PJM, ISO NE and NYISO markets. We sell wholesale power, steam, capacity, renewable energy credits and ancillary services to our customers, including utilities, independent electric system operators, industrial and agricultural companies, retail power providers, municipalities, power marketers and others. We purchase natural gas as fuel for our power plants, engage in related natural gas transportation and storage transactions and we purchase electric transmission rights to deliver power to our customers. We also enter into natural gas and power-related commodity and derivative transactions to financially hedge certain business risks and optimize our portfolio of power plants. Our goal is to be recognized as the premier independent power company in the U.S. as measured by our customers, regulators, shareholders and communities in which our power plants reside. We seek to achieve sustainable growth through financially disciplined power plant development, construction, operations and ownership. Our portfolio, including partnership interests, consists of 77 operating power plants, located throughout 16 states and Canada, with an aggregate generation capacity of approximately 24,802 MW. It is comprised of two types of power generation technologies: natural gas-fired combustion turbines, which are primarily combined-cycle plants, and renewable geothermal conventional steam turbines. We are among the world’s largest owners and operators of industrial gas turbines as well as cogeneration power plants. Our Geysers Assets located in northern California represent the largest geothermal power generation portfolio in the U.S. and produced approximately 21% of all renewable energy produced in the state of California during 2008. Geothermal energy is one of the only baseload renewable energy supplies that exists today. We assess our business on a regional basis due to the impact on our financial performance of the differing characteristics of these regions, particularly with respect to competition, regulation and other factors impacting supply and demand. Our reportable segments are West (including geothermal), Texas, Southeast and North (including Canada). In these segments we have an aggregate generation capacity of 7,910 MW in the West, 7,392 MW in Texas, 6,083 MW in the Southeast and 3,417 MW in the North. Our Geysers Assets, included in our West segment, have generation capacity of approximately 725 MW from 15 operating power plants. We remain focused on increasing our earnings and generating cash flow sufficient to maintain adequate levels of liquidity in order to service our debt, meet our collateral needs and fund our operations and growth. We will continue to pursue opportunities to improve our fleet performance and reduce operating costs. In order to manage our various physical assets and contractual obligations, we will continue to execute commodity hedging agreements within the guidelines of our commodity risk policy. Our Regulatory and Environmental Profile We are subject to complex and stringent energy, environmental and other governmental laws and regulations at the federal, state and local levels in connection with the development, ownership and operation of our power plants. Federal and state legislative and regulatory actions continue to change how our business is regulated. The federal government is expected to take action on climate change legislation, as well as other air pollutant emissions, and many states and regions in the U.S. have implemented or are considering implementing regulations to reduce GHG emissions. We are actively participating in these debates at the federal, regional and state levels. For a further discussion of the environmental and other governmental regulations that affect us, see “— Governmental and Regulatory Matters” in Item1. of our 2009 Form 10-K. Although we cannot predict the ultimate effect future climate change legislation or regulations could have on our business, we believe that we will be less adversely impacted by potential cap-and-trade limits, carbon taxes or required environmental upgrades as a result of future potential regulation or legislation addressing GHG, other air emissions, as well as water use or emissions, than compared to our competitors who use other fossil fuels or steam condensation technologies. Since our inception in 1984, we have been a leader in environmental stewardship and have invested exclusively in clean power generation to become a recognized leader in developing, constructing, owning and operating an environmentally responsible portfolio of power plants. The combination of our Geysers Assets and our high efficiency portfolio of natural gas-fired power plants results in substantially lower emissions of these gases compared to our competitors’ power plants using other fossil fuels, such as coal. Consequently, our power generation portfolio has the lowest GHG footprint per MWh of any major independent power producer in the U.S. In addition, we strive to preserve our nation’s valuable water and land resources. To condense steam, we use cooling towers 2 with a closed water cooling system, or air cooled condensers and do not employ “once-through” water cooling, which uses large quantities of water from adjacent waterways negatively impacting aquatic life. Since our plants are modern and efficient and utilize clean burning natural gas, we do not require large areas of land for our power plants nor do we require large specialized landfills for the disposal of coal ash or nuclear plant waste. Our Market and Our Key Financial Performance Drivers The market spark spread, sales of RECs, revenues from our steam sales and the results from our marketing, hedging and optimization activities are the primary components of our Commodity Margin and contribute significantly to our financial results. The market spark spread is primarily impacted by natural gas prices, weather and reserve margins, which impact both our supply and demand fundamentals. Those factors, plus the relationship between our operating Heat Rate compared to the Market Heat Rate, our power plant operating performance and availability are key to our financial performance. Depending upon our hedge levels and holding other factors constant, increases in natural gas prices tend to increase our Commodity Margin and decreases in natural gas prices tend to decrease our Commodity Margin because we generally have lower Heat Rates and are more efficient than our competitors. Efficient operation of our fleet creates the opportunity to capture Commodity Margin in a cost effective manner. However, unplanned outages during periods of positive Commodity Margin could result in a loss of that opportunity. We generally measure our fleet performance based on our availability factors, Heat Rate and plant operating expense. The higher our availability factor, the better positioned we are to capture Commodity Margin. The less natural gas we must consume for each MWh of power generated, the lower our Heat Rate. The lower our operating Heat Rate compared to the Market Heat Rate, the more favorable the impact on our Commodity Margin. Holding all other factors constant, our Commodity Margin increases when we are able to lower our operating Heat Rate compared to the Market Heat Rate and conversely decreases when our operating Heat Rate increases compared to the Market Heat Rate. See also “— The Market for Power — Our Power Market Economics” in Item1. of our 2009 Form 10-K for additional information on how these factors impact our Commodity Margin. Current Year Operational Developments During 2009, we have continued to implement our strategy to become the premier independent power company in the U.S. and achieve sustainable growth through financially disciplined power plant development, construction, operations and ownership. We have made some notable achievements that are listed below: • On February4, 2010, we received the Prevention of Significant Deterioration, or PSD, air permit, the final permit necessary, to begin construction of our Russell City Energy Center. We hope to complete financing and break ground for this new state-of-the-art power plant during 2010 with commercial operations scheduled to begin in 2013. Russell City Energy Center is intended to become the first power plant in the U.S. with a federal limit on GHG emissions, and will be designed to operate in a way that produces 25% fewer GHG emissions than the CPUC standard. • Throughout 2009, our plant operating personnel exceeded the first quartile performance for employee lost time incident rate for fossil fuel electric power generation companies with 1,000 or more employees. • Our Geysers Assets generated approximately 6million MWh and achieved an exceptional equivalent availability factor of over 97%. Our natural gas-fired fleet achieved exceptional performance during 2009, with an equivalent forced outage factor of 2.7%, an improvement of 35% over full year 2008. • We completed 14 major inspections and 13 hot gas path inspections on schedule and on budget during 2009 and completed one of several planned natural gas-fired turbine upgrades and two steam turbine upgrades, which not only added incremental capacity but improved the efficiency of the entire turbines. • OMEC, located in San Diego, California, achieved commercial operations on October3, 2009, adding 608 MW of capacity to our fleet. • Under one of our new PPAs, we will modernize and upgrade our Los Esteros Critical Energy Facility to add 120 MW by converting it from simple-cycle (peaking) to combined-cycle technology, increasing the efficiency and environmental performance of the power plant. • We successfully restructured and streamlined our power and commercial operations, as well as our corporate functions, to more effectively manage our business and reduce expenses. 3 Customer-Oriented Origination Business During 2009, we reorganized our customer origination function to allow our dedicated group of professionals to more effectively help manage this function. This effort is beginning to deliver real, tangible results and we, through certain of our wholly owned subsidiaries, entered into new PPAs and amended certain PPAs, which are all on mutually beneficial terms and many are subject to regulatory approvals. They include the following: • We and PG&E have agreed to an extension of the term and an increase in the volume under the existing contracts for delivery of power from our Geysers Assets. Our Geysers Assets currently provide PG&E 375 MW of power under two contracts. We have agreed to increase the volume to 425 MW through 2017, and from 2018 through the end of 2021, our Geysers Assets will supply PG&E 250 MW of renewable energy. • Our wholly owned subsidiaries, Gilroy Energy Center, LLC, Creed and Goose Haven, have entered into a replacement contract with PG&E, whereby PG&E will have greater dispatch flexibility for all 11 of our peaking units in California through 2017 and for seven of our peaking units through 2021. • We and PG&E negotiated a new agreement to replace the existing CDWR contract and facilitate the upgrade of our Los Esteros Critical Energy Facility from a 188 MW simple-cycle generation power plant to a 308 MW combined-cycle generation power plant. In addition to the increase in capacity, the upgrade will increase the efficiency and environmental performance of the power plant by lowering the Heat Rate. While the upgrade is under construction, we will provide capacity to PG&E from our Gilroy Cogeneration Plant. Upon completion of the upgrade, PG&E will purchase all of the capacity from our Los Esteros Critical Energy Facility for a term of ten years. • We have entered into a new tolling arrangement with PG&E for all of the capacity from our Delta Energy Center from 2011 through 2013. • We executed a resource adequacy agreement for all of the capacity from our Pastoria Energy Center with Southern California Edison for 2012 and 2013. • We executed a contract for 500 MW of capacity from our Morgan Energy Center with the Tennessee Valley Authority through 2011. • We executed a contract for 485 MW of capacity from our Carville Energy Center with Entergy Corporation through May 2012. • We executed a contract for 200 MW of capacity from our Oneta Energy Center with American Electric Power through 2010. • In addition to the suite of products we plan to supply through the agreements described above, our commercial operations team is also identifying creative opportunities to match our capabilities with the needs of our customers. During 2009, we entered into a PPA with the Los Angeles Department of Water and Power to provide integration services of up to 270 MW, leveraging our quick-responding natural gas-fired Hermiston Power Project located in Hermiston, Oregon, as well as its contracted transmission resources in the northwest as back up for wind generated power. The last transaction is an indication of the need our customers and more generally the market will have to utilize flexible natural gas-fired generation to assure reliability of supply while integrating intermittent and variable renewable resources, such as wind and solar power, that they are required to procure as part of a renewable energy portfolio. Capital Management We have opportunistically completed several financing transactions for a total of approximately $3.0 billion to improve our flexibility and management of our balance sheet. Significant transactions in 2009 include, but are not limited to, the following: • On November24, 2009, we amended and extended our Steamboat project debt which extended the maturity date from December 2011 to November24, 2017. • On December 11, 2009, we amended the letter of credit facility related to our subsidiary, Calpine Development Holdings, Inc., to extend the maturity from January31, 2010 to December11, 2012, with an option to increase the letters of credit available from $150 million to $200 million by satisfying certain conditions. 4 • On August20, 2009, we amended our First Lien Credit Facility and related collateral agency and intercreditor agreement in several respects to give us greater flexibility, including allowing us to exchange First Lien Credit Facility term loans for First Lien Notes. • On October21, 2009, we issued approximately $1.2 billion aggregate principal amount of First Lien Notes in a private placement as a permitted debt exchange pursuant to our First Lien Credit Facility, which retired an aggregate principal amount of term loans under our First Lien Credit Facility equal to the aggregate principal amount of First Lien Notes issued. As a result of the issuance of the First Lien Notes, we were able to extend the maturities of approximately $1.2 billion in debt to 2017, at the same time converting it from a variable to a fixed interest rate. • On May19, 2009, our wholly owned subsidiaries, CCFC and CCFC Finance, issued approximately $1.0 billion aggregate principal amount of CCFC New Notes in a private placement. The net proceeds were used to repay the CCFC Term Loans, CCFC Old Notes and CCFCP Preferred Shares. As a result of the CCFC Refinancing transactions, we were able to extend the maturities of approximately $1.0 billion of debt by several years, at the same time converting it from a variable to a fixed interest rate and lowering our effective interest rates. • On January21, 2009, we closed on our Deer Park $156 million senior secured credit facilities, which included a $150 million term facility and a $6 million letter of credit facility. Proceeds received were used to settle an existing commodity contract of approximately $79 million, pay financing and legal fees, fund additional restricted cash and for general corporate purposes. For a further discussion of our 2009 significant financing transactions, see “— Liquidity and Capital Resources.” 5 RESULTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER31, 2 Below are our results of operations for the year ended December31, 2009, as compared to the same period in 2008 (in millions, except for percentages and operating performance metrics). Our results of operations and operating performance metrics have been recast to exclude Blue Spruce and Rocky Mountain, which are reported in discontinued operations. We have modified our presentation of commodity revenue and commodity expense to include cash settlements from our commodity marketing, hedging and optimization activities that were previously included in mark-to-market activity. Our 2008 commodity revenue and commodity expense information has been reclassified to conform to the current year presentation. In the comparative tables below, increases in revenue/income or decreases in expense (favorable variances) are shown without brackets while decreases in revenue/income or increases in expense (unfavorable variances) are shown with brackets in the “Change” and “% Change” columns. Change % Change Operating revenues: Commodity revenue $ $ $ ) % Mark-to-market activity(1) 80 4 76 # Other revenue 21 57 ) Operating revenues ) Cost of revenue: Fuel and purchased energy expense: Commodity expense 47 Mark-to-market activity(1) 1 ) ) # Fuel and purchased energy expense 46 Plant operating expense 22 2 Depreciation and amortization expense ) Operating asset impairments 4 33 29 88 Other cost of revenue(2) 83 31 27 Total cost of revenue 39 Gross profit 61 6 Sales, general and other administrative expense 32 15 (Income) loss from unconsolidated investments in power plants ) # Other operating expense 18 25 7 28 Income from operations 60 Interest expense 22 Interest (income) Debt extinguishment costs 76 6 ) # Other (income) expense, net 14 15 1 7 Income (loss) before reorganization items, income taxes and discontinued operations ) # Reorganization items (1 ) ) ) # Income (loss) before income taxes and discontinued operations ) # Income tax expense (benefit) 15 ) ) # Income (loss) before discontinued operations ) # Discontinued operations, net of tax expense 35 36 (1
